DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Miller (Reg. No. 72,995) on February 3, 2022.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method of transacting a digital payment instrument deploying an authentication seal, the computer-implemented process comprising:
receiving, at a memory of an authentication agent server computing device, a currency artifact submittal from a payor agent having an associated payor agent signing key and a payor agent verification key, the currency artifact submittal including at least an identifier (R-ID) and at least one of a currency data record and a record hash (R-HSH) of the currency data record, the R-ID being uniquely associated with the currency data record;

transmitting, to the payor agent, an authentication seal in unique association with the currency data record, the authentication seal being generated, using the one or more processors, based at least in part upon [[the]] at least one of (i) the currency data record and the R-ID, (ii) the R-HSH and (iii) the B- ID.
8. (Currently Amended) A computer usable program product comprising one or more non-transitory computer-readable storage media, and program instructions collectively stored on at least one of the one or more non-transitory computer-readable storage media, the program instructions when executed in one or more processors causing operations comprising:
receiving, at a memory of an authentication agent server computing device, a currency artifact submittal from a payor agent having an associated payor agent signing key and a payor agent verification key, the currency artifact submittal including at least an identifier (R-ID) and at least one of a currency data record and a record hash (R-HSH) of the currency data record, the R-ID being uniquely associated with the currency data record;
associating, using one or more processors, at least one of the currency data record, the R-ID, the R-HSH and a payor agent signature with a unique identifier (B-ID) of a location within an immutable storage medium, the payor agent signature based on at least one of the payor agent signing key and the payor agent verification key; and
(i) currency data record and the R-ID, (ii) the R-HSH and (iii) the B- ID.
15. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions when executed in the one or more processors causing operations comprising:
receiving, at a memory of an authentication agent server computing device, a currency artifact submittal from a payor agent having an associated payor agent signing key and a payor agent verification key, the currency artifact submittal including at least an identifier (R-ID) and at least one of a currency data record and a record hash (R-HSH) of the currency data record, the R-ID being uniquely associated with the currency data record;
associating, using one or more processors, at least one of the currency data record, the R-ID, the R-HSH and a payor agent signature with a unique identifier (B-ID) of a location within an immutable storage medium, the payor agent signature based on at least one of the payor agent signing key and the payor agent verification key; and
transmitting, to the payor agent, an authentication seal in unique association with the currency data record, the authentication seal being generated, using the one or (i) the currency data record and the R-ID, (ii) the R-HSH and (iii) the B-ID.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner’s search found three prior art references that Examiner views as being the closest to the claims.  Krueger et al. (U.S. Patent Publication 2021/0375408, hereinafter referred to as Krueger) discloses a method for providing a uniform resource locator for a medical record that provides access to the record (Abstract).  An identifier of a record can be based on a public key or a private key related with the entity accessing the medical record (0069).  The link can point to either the actual record or a hash value of the record (0051).  A server may store either a file system or a hashtable and the server provides the mapping (0064).  The records for consent may be stored in blockchains (0076, 0097, 0291). While Krueger teaches the primitives recited in the claims what is not taught by Krueger is that the submittal contains both an identifier and either a record or a hash of the record as the uniform resource locator is both an identifier and a form of authentication needed for accessing the record (0065, 0070).  Tran et al. (U.S. Patent Publication 2020/0117690, hereinafter referred to as Tran) also discloses the use of blockchain/distributed ledger for internet of things smart devices (Abstract, 0075).  Accounts are controlled by public-private key pairs (0112) and smart contracts allow for third parties to validate smart contract terms with third party private keys (0120).  A transaction includes the recipient’s address (hash value based on receiver’s public key), the blockchain token (a stock ID), ownership information and any optional information (0184) as part of trade settlement for stock (0185).  However Tran 
Double Patenting
Claims 1, 8 and 15 are deemed to be viewed as obvious over claims 1, 7 and 15 of U.S. Patent 11,146,386 as the only distinguishing feature of the instant claims is the nature of the data being processed and the intended use.  Clearly those skilled in the art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES D NIGH/           Senior Examiner, Art Unit 3685